Citation Nr: 1147040	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-44 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for hospitalization and treatment received at Oak Hill Hospital in Brooksville, Florida, from May 28 - 31, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the fee basis section of the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida (VAMC) which denied the Veteran's claim for payment or reimbursement of unauthorized medical expenses for hospitalization and treatment received at Oak Hill Hospital in Brooksville, Florida, from May 28 - 31, 2009.

In August 2011, the Veteran and his representative appeared at the St. Petersburg, Florida, VA Regional Office, to present oral testimony in support of his appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  Unauthorized medical services received at Oak Hill Hospital in Brooksville, Florida, from May 28 - 31, 2009, were for surgical treatment of an emergent medical condition associated with the Veteran's service-connected chronic neurogenic bladder, spinal disc condition, and paralysis of the sciatic nerve.

2.   Unauthorized medical services received at Oak Hill Hospital in Brooksville, Florida, from May 28 - 31, 2009, were rendered in a medical emergency of such nature that delay would have been hazardous to health.

3.  A VA medical facility was not feasibly available, and an attempt to use VA facilities beforehand for the services required would not have been medically reasonable, sound, or wise, under the clinical circumstances surrounding the Veteran's admission at Oak Hill Hospital in Brooksville, Florida, on May 28, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private hospitalization and treatment received at Oak Hill Hospital in Brooksville, Florida, from May 28 - 31, 2009, for treatment of a service-connected disability have been  met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 17.120, 17.121 (2011); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement of medical expenses.  In this regard, the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical expenses have been met under the facts and circumstances of this case, and the appellant has been provided with the opportunity to present oral and written testimony and argument in support of his claim, including at a hearing before the Board in August 2011.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care, 38 U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; 
(2) For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; 
(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120.  

All three of these statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Additionally, claims for payment of the costs of emergency hospital care or medical services under Section 1728 will not be approved for any period beyond the date on which the medical emergency ended.  An emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  38 C.F.R. § 17.121.

As will be further discussed below, the present case involves emergency treatment for a service-connected disability.  Therefore, the provisions of the Veterans Millennium Health Care and Benefits Act, which provides that payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003 (See also the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 ("Millennium Bill Act")), are not applicable in the present case.  See 38 U.S.C.A. § 1725(b)(D) (West 2002 & Supp. 2009).   

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id; 38 U.S.C.A. §§ 1725, 1728.

The Board will consider and apply the amended version of 38 U.S.C.A. § 1728, which is more favorable to the claimant because it liberalizes the law by mandating reimbursement and expanding the definition of emergency treatment.

As relevant, the Veteran is presently service connected for neurogenic bladder (currently rated 60 percent disabling), major depressive disorder (currently rated 10 percent disabling), a spinal disc condition (currently rated 60 percent disabling), a malignant neoplasm of the genitourinary system (currently rated noncompensably disabling), paralysis of the sciatic nerve (currently rated 60 percent disabling), and hypertensive vascular disease (currently rated 10 percent disabling).  Service connection for the aforementioned disabilities was in effect during the time of the unauthorized medical treatment received at Oak Hill Hospital in Brooksville, Florida ("Oak Hill"), from May 28 - 31, 2009.  

The Veteran's DD-214 reflects that he is a physician who served in the United States Navy as a medical doctor.  According to his August 2011 hearing testimony, he was a trauma surgeon and cardiovascular surgeon during naval service who was now currently employed in a limited capacity in family medical practice.  Various statements from his treating private physicians also reflect that they acknowledged his status as a fellow medical doctor.  As such, proper appellate review requires discussion of the medical opinion of the appellant himself, as he is competent to provide medical opinion evidence.  (This is not meant to preclude consideration of the personal interest that the appellant-expert has in the outcome of his own case.)  See Pond v. West, 12 Vet. App. 341 (1999).    

Private medical records associated with the Veteran's treatment at Oak Hill show that on May 28, 2009, the Veteran was admitted with a prior history of severe chronic low back pain, status post two prior laminectomy procedures at L4/5 approximately two months earlier at Oak Hill for treatment of left foot drop.  He presented for treatment with severe low back pain and bilateral radiculopathy symptoms (with bilateral foot weakness) during the previous 24 hours with additional urinary retention.  The Veteran was unable to ambulate due to severe low back pain.  He was admitted through the emergency room with an MRI showing a large extruded disc at L4/5, which was recurrent with severe canal stenosis.  The impression was large extruded disc at L4/5 with cauda equina syndrome, urinary retention and extreme weakness of the lower extremities with foot drop.  Medical note written by physician Peter L. Kennedy, M.D., shows that although the Veteran did not appear to be in obvious distress following administration of narcotic painkillers, two physicians (identified as Frank Bono, D.O., and a "Dr. Tracy") were consulted and that "Emergency surgery is planned" for an L4/5 diskectomy with fusion.  The surgery was performed that same day and following a brief post-operative recuperation and observation period he was deemed stable for discharge home on May 31, 2009.

An Oak Hill consultation request dated May 28, 2009, shows that a "Dr. Mahmalji" (who stated that he knew the Veteran) had examined the Veteran prior to spinal surgery and noted that he was "medically stable."  

A May 28, 2009, VA telephone contact report with shows that Oak Hill's fee basis contact person (identified as "Jeanette") contacted VA that day to inform it that the Veteran was scheduled for a laminectomy on May 28, 2009, at 4:30 p.m. that was not previously authorized by VA.  VA called Oak Hill and, per its liaison Jeannette, the Veteran's 4:30 p.m. laminectomy that was prescheduled was cancelled and the Veteran went to the Oak Hill emergency room and was admitted in pre-op.  

Fee basis notes associated with Oak Hill reflect that VA was the Veteran's primary care provider at the time of the May 28 - 31, 2009 services.  Associated with the record is a driver's map provided by an online driver's direction service website, which indicates that the nearest VA medical facility to the Veteran's residence was located approximately 52 miles away, with an estimated driving time of slightly more than one hour. 

In an August 2009 opinion, the Tampa, Florida, VA fee basis physician reviewed the pertinent record and presented the following opinion:

Perusal of all scanned notes by me today: Vet went to Oak Hill Hosp[ital]. . . for planned re-do [of] lumbar laminectomy for herniated disc on [May 28, 2009].  Note by MD known to him stated Vet [was] "medically stable" for lumbar surg[ery].  [P]lanned surgery [was performed] and post-op [the Veteran] did well - MD's post-op notes on [May 29, 2009] stated no acute distress [on two occasions.]  OK for discharge orthopedic-wise on [May 30, 2009].

However nowhere in these notes did I not [sic] find any VA authorization and in fact, a note by Dr. Zarinczuk, MD (chief medical officer for VA fee basis) is quoted in a note on [May 29, 2009] that the current admission was not authorized!

Unless proof of authorization is forthcoming, rec[ommend] disapproval.

Thereafter, in a July 2010 statement to the Veteran's congressman and the Tampa, Florida, VA hospital director, the Tampa, Florida, VA fee basis physician reported that he had carefully re-reviewed all relevant records and presented the following commentary:

The Oak Hill. . . liaison Jeanette called to inform the VA of [the Veteran's] pre-planned back surgery on [May 28, 2009 at 4:30 p.m.]  She was informed that this hospitalization/surgery was not authorized [by VA], so [the Veteran] was then admitted through the emergency dep[artment] instead of the usual route for elective surgery and underwent the surgery as an emergency!!   He walked into the emergency dep[artment].  A consultation note on [May 28, 2009] by his surgeon, Dr. Kennedy, stated he was medically stable pre-operatively.

[The VA fee basis physician proceeded to point out a contradiction in a June 2010 account from Oak Hill's Dr. Kennedy, stating that the May 28, 2009 lumbar surgery was characterized as an emergency but yet was pre-scheduled.  The VA fee basis physician also found that the Veteran resided one hour's drive from the Tampa VA hospital, contradicting Dr. Kennedy's opinion that the Veteran lived 11/2 - 2 hour's drive away.  The VA fee basis physician also determined that on May 28, 2009, beds were available at the Tampa VA hospital to accommodate the Veteran.]

The VA fee basis physician than presented the following opinion:

[The situation of May 28, 2009 was clearly not emergent] as it was pre-scheduled.  [I] again recommend denial of payment by VA for this non emergent, unauthorized admission and surgery.  [The Veteran] could have availed himself of VA hosp[ital treatment] in Tampa as distance/time from his residence is not unreasonable under the circumstances especially since he was already waiting for pre-admission, elective surgery.

In correspondence dated in July 2010, the Veteran's private treating physician, James J. Ronzo, D.O., presented the following statement:

[The Veteran had a prior history of severe chronic low back pain with associated radiculopathy, foot drop, and urinary retention due to neurogenic bladder.  He underwent surgery in March 2009 at Oak Hill for treatment of an extruded herniated disc at L4-5.]

On May 28, 2009, [the Veteran] presented at Oak Hill Hospital's Emergency department with left lower extremity foot drop and urinary retention.  Symptoms coincide with Cauda equine syndrome.  Orthopedic Spine Surgeon, Dr. Frank Bono (Dr. Ronzo's partner) was consulted in the [Emergency Department].  A work up and studies revealed a large sequestered disc herniation causing severe stenosis at L4-5.  Again with the loss of bladder function and the foot drop, the symptoms created a sense of urgency for the [Veteran] to undergo the procedure, "Redo Lumbar Laminectomy and Discectomy" to decompress the neural elements. 

In [the above] surgical inciden[t], the [Veteran] had loss of function[s] requiring cathe[te]rization, loss of mobility, foot drop, and numbness in lower extremities.  Because of the short window of time to release the pressure on the nerves, to give the [Veteran] the best chance of regaining lost functions, it was not reasonable to transport the [Veteran] to [the Tampa] VA Hospital.  It was medically necessary to perform these procedures emergently, thus the [Veteran] was on the operating table within one hour of admission.  

In an October 2010 written statement, the patient access director of Oak Hill Hospital provided the following clarification:

This letter is in response [to the Veteran's claim for payment or reimbursement of expenses associated with medical treatment received at Oak Hill on May 28 - 31, 2009, and] refers to information provided to you by [Oak Hill] liaison Jeannette.

On [May 29, 2009], Jeannette did contact the VA regarding [the Veteran's] emergency admission.  In regards to the statement "He walked to the emergency department," our admission system allows entry of pre-defined mode of arrival.  The mode chosen on that day was walk-in.  This is not a clinical observation but a mode of arrival.

In regards to a pre-planned back surgery, at this time this office has no record of a scheduled event.  As stated he presented to the emergency department on [May 28, 2009].

In a November 2010 written statement, the Oak Hill Hospital Program Director, Nikolay Mitzov, M.D., reported that he reviewed the Veteran's medical record regarding his admission on May 28, 2009, for treatment of severe back pain.  Dr. Mitzov presented the following opinion:

[T]he [Oak Hill] Emergency Room records indicated the following: [the Veteran] arrived in the [emergency department] at 10:57 am with [complaints of] severe back pain radiating bilaterally, . . . more intense on the right.  At 11:22 am [intravenous] Hydromorphone was ordered for pain relief.  The medication was administered at 11:40 am at which time his pain score was documented a 10/10.  Dr. Kennedy dictated his [history and physical report] at 12:35 pm and noted at that time the [Veteran] was in no distress.  In my opinion this is most likely due to the effect of the Hydromorphone dose administered earlier.  Also during my review of the [history and physical report] I noted Dr. Kennedy's conclusion that the [Veteran] would require emergency surgery, which was performed later that day by Dr. Bono, who was on call for Dr. Ronzo.

In a November 2010 statement appearing on Oak Hill Hospital letterhead, Ms. Jeannette Cipolla identified herself as an insurance verifier at the Oak Hill Hospital.  She stated that it was her responsibility to obtain insurance benefits for unscheduled admissions and notify insurance companies of the admission for the purpose of obtaining authorization of the patient's stay at Oak Hill.  She then made the following declaration:

On 28 May 2009 I contacted the VA with notification of the emergent admission of [the Veteran], the diagnosis and patient status of emergent inpatient admission was provided per our Meditech system.

As relevant, at his August 2011 hearing before the Board, the Veteran testified that on May 28, 2009, he experienced an emergency recurrence of severe low back pain with associated radicular foot drop and neurogenic urinary retention.  At the time of his admission, he was unable to decompress his own bladder despite catheterizing himself.  He was admitted for treatment at the emergency department of Oak Hill and underwent emergency surgery on his L4/5 herniated disc approximately one hour later.  The Veteran, in his capacity as a physician, testified that his arrival and admission for surgery on May 28, 2009, were at all times a medical emergency.  He stated that the limitations of the bureaucratic classifications in use by Oak Hill may have implied that he was ambulatory at the time of his admission but that the reality was that he was driven to the hospital by his family arriving in a wheelchair, that his medical status was emergent, and that it was not reasonable due to the urgency of his medical situation to transport him to the Tampa VA hospital for treatment of his service-connected low back disorder with associated neurogenic bladder and sciatic nerve paralysis.  In this regard, the Veteran testified that he resided a five-minute driving distance away from Oak Hill Hospital.  

The Board has considered the evidence discussed above and concludes, as a factual matter, that the evidence is in relative equipoise both for and against the Veteran's claim for payment or reimbursement of the expenses of medical care not previously authorized at Oak Hill Hospital on May 28 - 31, 2009.  Under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, the Veteran has clearly met the first element of his claim, in that the treatment at Oak Hill was for an adjudicated service-connected disability (i.e., a chronic low back disorder, neurogenic bladder, and sciatic nerve paralysis).  The VA fee basis physician found that a medical emergency did not exist at the time of the May 28, 2009 admission at Oak Hill because it was for a pre-scheduled surgical procedure, and indicated that there was some collusion on part of Oak Hill to change - after the fact - the indigent Veteran's pre-scheduled back surgery to an emergency treatment situation once Oak Hill realized that the Veteran was not pre-approved by VA for the back surgery.  However, the evidence indicates that on further inquiry by the internal bureaucracy of Oak Hill, there appears to have been no back surgery scheduled for the Veteran on May 28, 2009 and that all physicians involved with his admission for treatment and subsequent back surgery on that date (including the Veteran himself, in his capacity as a medical doctor) appear to be in general agreement that the clinical circumstances surrounding the Veteran's admission at Oak Hill on May 28, 2009 was for a medical emergency due to radiculopathic bladder retention and foot drop associated with his extruded herniated L4/5 disc that required immediate surgical attention lest his neurological and orthopedic condition permanently worsen.  The evidence indicates that it would have been imprudent to transport the Veteran to the nearest hospital one hour's drive away given the circumstances extent at the time of his admission at Oak Hill.  As such, resolving all doubt in the Veteran's favor, the Board finds that the facts of the case demonstrate that he has met the remaining elements of 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, in that there was a medical emergency of such nature that delay would have been hazardous to health; and the nearest VA medical facility was not feasibly available as the delay involved in transporting the Veteran from Oak Hill to the Tampa VA Hospital would not have been medically reasonable, sound and wise at the time, given his rapidly deteriorating orthopedic and neurological situation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is therefore granted.

Lastly, pursuant to 38 U.S.C.A. § 1728; 38 C.F.R. § 17.121, the Board finds that the objective medical evidence tends to indicate that the medically emergent condition surrounding the Veteran's admission for emergency spine surgery at Oak Hill on May 28, 2009, did not definitively stabilize until May 31, 2009, when he was deemed able to be released from Oak Hill for home.

						(CONTINUED ON NEXT PAGE)

ORDER

Payment or reimbursement of unauthorized medical expenses for hospitalization and treatment received at Oak Hill Hospital in Brooksville, Florida, from May 28 - 31, 2009, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


